         Case 2:19-bk-14693-BR Doc 28 Filed 06/05/19 Entered 06/05/19 21:52:33                                               Desc
                             Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-14693-BR
Got News, LLC                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 03, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 05, 2019.
db             +Got News, LLC,   5812 Temple City Blvd, #402,   Temple City, CA 91780-2112

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 05, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 3, 2019 at the address(es) listed below:
              John N Tedford   on behalf of Debtor   Got News, LLC jtedford@dgdk.com,
               danninggill@gmail.com;jtedford@ecf.inforuptcy.com
              Larry D Simons   on behalf of Trustee Wesley H Avery (TR) larry@lsimonslaw.com,
               Karen@lsimonslaw.com;simonsecf@gmail.com
              Mane Sardaryan    on behalf of Creditor Joel Vangheluwe msardaryan@skiermontderby.com,
               mjung@skiermontderby.com
              Mane Sardaryan    on behalf of Creditor Jerome Vangheluwe msardaryan@skiermontderby.com,
               mjung@skiermontderby.com
              United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
              Wesley H Avery (TR)   wes@averytrustee.com,
               C117@ecfcbis.com;lucy@averytrustee.com;alexandria@averytrustee.com
                                                                                            TOTAL: 6
    Case 2:19-bk-14693-BR Doc 28 Filed 06/05/19 Entered 06/05/19 21:52:33                                                                 Desc
                        Imaged Certificate of Notice Page 2 of 3

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Andrew B. Sommerman
 Sommerman, McCaffity, Quesada & Geisler, L.L.P.                                                           FILED & ENTERED
 3811 Turtle Creek Blvd., Suite 1400
 Dallas, TX 75219
 214-720-0720 (Telephone)                                                                                          JUN 03 2019
 214-720-0184 (Facsimile)
 TX State Bar No. 11842150
                                                                                                             CLERK U.S. BANKRUPTCY COURT
 andrew@textrial.com                                                                                         Central District of California
                                                                                                             BY toliver    DEPUTY CLERK




 Attorney for: Jerome Vangheluwe and Joel Vangheluwe

                                           UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA ± LOS ANGELES DIVISION

 In re:                                                                        CASE NO.: 2:19-bk-14693-BR

 Got News, LLC                                                                 CHAPTER: 7
                                                                               ADVERSARY NO.:

                                                                Debtor(s)


                                                                                      ORDER ON APPLICATION OF
                                                                                 NON-RESIDENT ATTORNEY TO APPEAR IN
                                                                Plaintiff(s)
                                                                                    A SPECIFIC CASE [LBR 2090-1(b)]
                                      vs.




                                                                                         [No hearing required per LBR 2090-1(b)(6)]

                                                            Defendant(s)

The court, having reviewed the Application of the non-resident attorney to appear in a specific case under LBR 2090-1(b),
and good cause appearing, orders as follows:

    The Application is granted and the following person may appear as requested in the above-entitled case (specify
    name of applicant):
    Andrew B. Sommerman




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
      Case 2:19-bk-14693-BR Doc 28 Filed 06/05/19 Entered 06/05/19 21:52:33                                                               Desc
                          Imaged Certificate of Notice Page 3 of 3

      Permission to appear pro hac vice is effective upon payment of the requisite fee to the United States District Court for
      the Central District of California.
###




                   Date: June 3, 2019




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
